                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


SCOTT LEWIS HASHEMIAN,
                               Plaintiff,
                v.                                  Case No. 3:18-cv-00286-TMB
UNITED STATES MARSHALS,
UNKNOWN U.S. MARSHALS
TRANSPORT OFFICERS,
                              Defendants.


                            AMENDED SCREENING ORDER

         On December 7, 2018, Scott Lewis Hashemian, a self-represented prisoner,

filed a Prisoner’s Complaint under the Civil Rights Act 42 U.S.C § 1983, with the

Prisoner’s Application to Waive Prepayment of the Filing Fee (“Motion to Waive

Filing Fee”). 1 Additionally, Mr. Hashemian filed a Civil Cover Sheet, a “Motion to

Compel/or Release Video Footage of Incident on 10-22-18 by Anchorage Jail East

Complex” (“Motion to Compel”), and “Notice of Motion.” 2 Following this Court’s

Order dismissing the Complaint without prejudice for failure to state a claim on

which relief may be granted, on April 30, 2019, Mr. Hashemian filed a First

Amended Complaint (“Amended Complaint”). 3




1   Dockets 1 (Complaint) & 3 (Motion to Waive Prepayment of the Filing Fee).
2   Dockets 2 (Civil Cover Sheet), 5 (Motion to Compel), & 6 (Notice of Motion).
3   Docket 9 (First Amended Complaint).
         On July 2, 2019, this Court issued an Order Directing Service and Response

certifying that he has plausibly alleged a claim under 42 U.S.C. § 1983 and

instructions on how to perform service on his case. 4 On July 25, 2019, the United

States requested leave to enter amicus curiae. 5 The United States raised concerns

that Mr. Hashemian’s claim was certified under 42 U.S.C. § 1983 in error, that if

he did have a claim it would be under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (2017) for an alleged constitutional

violation caused by a federal actor. Additionally, the United States contested the

recommended course of service provided by the Court’s Order at Docket 10.

         In response, the Court issued an Order permitting the United States to enter

as an amicus curiae and asked the United States to brief the following questions,

in light of the recent Supreme Court decision of Ziglar v. Abbasi, 582 U.S. ___, 137

S. Ct. 1843 (2017):

         (1) Does Mr. Hashemian’s claim, construed as a Bivens claim, allege a new

context, and therefore require an extension of Bivens?

         (2) What special factors, if any, counsel hesitation of judicial intervention in

Mr. Hashemian’s circumstances? and




4   Docket 10 (Order Directing Service and Response).
5   Docket 14 (Leave to Participate Amicus Curiae).



3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 2 of 20
         (3) Whether Mr. Hashemian’s allegation present any cognizable claim under

the Federal Tort Claims Act, 28 U.S.C. § 1346. 6

         The Government responded on October 11, 2019, and in sum, answered

the Court’s questions that: (1) Mr. Hashemian’s allegations likely present a new

context of Bivens; (2) there are alternative remedies and special factors counseling

hesitation that the Court may need to consider; and (3) it is likely the Federal Tort

Claims Act applies to both of Mr. Hashemian’s claims, and that should he properly

procedurally exhaust he may be able to amend his complaint to add two viable

Federal Tort Claims Act claims. 7

          In light of this additional briefing, the Court now rescreens Mr. Hashemian’s

First Amended Complaint. In his first claim, Mr. Hashemian alleges that on October

22, 2018, at approximately 8:00 a.m., an unknown U.S. Marshal physically

assaulted him in violation of his federal Fourth Amendment constitutional rights. 8

Mr. Hashemian alleges that he had been called to attend court and was waiting to

be transported there from Anchorage Correctional Complex East. He alleges that




6   Docket 15 (Order Granting in Part and Denying in Part Docket 14).
7Docket 17 (Amicus Curiae United States’ Brief Regarding Ziglar v. Abbasi and the
Federal Tort Claims Act).
8   Docket 9 at 3.




3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 3 of 20
one of the marshals (“Unknown Marshal #1”) repeatedly said “I gotta search you,”

handcuffed him behind his back, and put him in “leg irons” face down on the floor. 9

           Mr. Hashemian further alleges that while on the ground, Unknown

Marshal #1 pulled down his pants and underwear to his knees and physically

groped his groin, genitals and buttocks with “jabbing motions.” 10

           Mr. Hashemian asserts that this conduct was not “standard procedure” and

it caused him physical and mental pain and that he sustained injuries.

Mr. Hashemian alleges sharp pain in his genitals; wrist and ankle pain caused by

the restraints cutting into his skin; bodily injury to his groin, penis and buttocks

areas. Furthermore, Mr. Hashemian asserts mental anguish and “ever since . . .

I’m scared to be around U.S. Marshals and transport officers.” 11

           In his second claim, Mr. Hashemian alleges another unknown U.S. Marshal

(Unknown Marshal #2) witnessed the events of Claim 1 but did not intervene or

stop the physical and sexual assault by Unknown Marshal #1. 12 Mr. Hashemian

alleges that Unknown Marshal #2 watched the assault and failed to respond to his

yells for help.


9   Id.
10   Id.
11   Id.
12   Docket 9 at 4.



3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 4 of 20
           For relief, Mr. Hashemian requests $1,000,000.00 in damages and

$1,000,000.00 in punitive damages. 13 He also seeks an order requiring the

defendants to “pay monetary funds for Fourth Amendment civil rights violation and

punitive damages” and to “pay money for physical, mental, sexual, abuse, anguish

caused by U.S. Marshals.” 14

                                SCREENING REQUIREMENT

           Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner seeking a waiver of the prepayment

of the filing fee. In this screening, a court shall dismiss the case at any time if the

court determines that the action:

                 (i)     is frivolous or malicious;

                 (ii)    fails to state a claim on which relief may be granted; or

                 (iii)   seeks monetary relief against a defendant who is immune
                         from such relief. 15

           To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 16 In conducting its


13   Docket 9 at 8.
14   Id.
15   28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
16Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that

3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 5 of 20
review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 17 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 18

                                      DISCUSSION

       Mr. Hashemian seeks to bring a § 1983 civil rights action against two federal

employees. Mr. Hashemian alleges that his Fourth Amendment right to be free

from unreasonable search and seizure was violated by two U.S. Marshals through

alleged acts of (1) assault and battery and (2) negligence.

       Mr. Hashemian’s allegations likely state violations of the Federal Tort Claims

Act (FTCA). However, Mr. Hashemian has not exhausted his claims in accordance

with the administrative procedure required by the FTCA. Therefore at this time, the

Court lacks subject matter jurisdiction over any FTCA claims Mr. Hashemian may

be attempting to raise. Once Mr. Hashemian has exhausted his administrative



are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
17See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
18See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 6 of 20
remedies directly with the U.S. Marshals Service, then he may submit these claims

to the District Court, which at that time would likely establish subject matter

jurisdiction to adjudicate his allegations under the FTCA.

       As to his constitutional allegations, and in light of the recent Supreme Court

decision in Ziglar v. Abbasi, it is questionable whether Mr. Hashemian can seek

relief under the implied cause of action created by Bivens claims. In order for the

Court to extend Bivens to Mr. Hashemian’s claims, the Court must conduct a two-

step analysis finding (1) if the allegations constitute a “new Bivens context,” and if

so, that (2) no “special factors” counseling hesitation would control or negate his

claims. Due to the unsettled law surrounding his constitutional claims and the

availability of alternative remedies under the FTCA (through the administrative

process), the Court declines to make a decision as to whether a Bivens claim

exists, in order that Mr. Hashemian may first pursue his administrative remedies

under the FTCA. As a result, the Court will dismiss the action without prejudice, so

that Mr. Hashemian may fully and properly seek administrative relief directly from

the U.S. Marshals Service as required by the Federal Tort Claims Act. Should

Mr. Hashemian not receive relief directly from the U.S. Marshals Service, then




3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 7 of 20
Mr. Hashemian may revive his allegations by filing a new complaint with three

possible claims:

         (1) a claim under the FTCA against U.S. Marshal #1 for the torts of assault

and/or battery;

         (2) a claim under the FTCA against U.S. Marshal #2 for the tort of

negligence; and

         (3) a claim alleging a constitutional violation of his Fifth Amendment right to

due process by a federal actor, Unknown U.S. Marshal #1, under Bivens.

Accordingly, the Court hereby dismisses Mr. Hashemian’s case and provides the

following guidance for Mr. Hashemian to seek relief.

         I. Federal Tort Claims Act

         In general, the United States government, as well as its officers and

agencies, are shielded from civil lawsuits under the doctrine of sovereign

immunity. 19 This doctrine prevents private citizens from suing the federal

government except in certain limited circumstances. As a result, federal courts do

not have jurisdiction to hear cases brought against the United States, its officers,

or its agencies, unless either (1) the federal government has agreed to the suit; or




19   See FDIC v. Meyer, 510 U.S. 471, 475 (1994).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 8 of 20
(2) sovereign immunity has been waived by an act of Congress. 20 Without such a

waiver, Federal Courts must dismiss a suit against the federal government.

         The FTCA is a federal statute that operates as a limited waiver of the United

States’ traditional sovereign immunity. Under the FTCA, private parties can bring

certain civil suits against the federal government for monetary damages. 21

Specifically, the FTCA “waives the sovereign immunity of the United States” and

allows lawsuits to proceed against the United States, its agencies, or its officers

and employees “for certain torts committed by federal employees.” 22

         However, the FTCA is limited in several ways. First, FTCA claims against

federal government employees require that the named defendant(s) were “acting

within the scope of his office or employment.” 23 As defined in the FTCA, an

“employee of the government” includes (1) “officers or employees of any federal

agency . . . and persons acting on behalf of a federal agency in an official capacity,

temporarily or permanently in the service of the United States, whether with or

without compensation.” 24



20   Id.; see also Lane v. Pena, 518 U.S. 187, 192 (1996).
21   See 28 U.S.C. §§ 2671 - 2680.
22See Vacek, 447 F.3d at 1250 (quoting Smith v. United States, 507 U.S. 197, 201 (1993)
(emphasis omitted) (quoting 28 U.S.C. § 2675(a)).
23   28 U.S.C. § 1346(b).
24   28 U.S.C. § 2671.


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 9 of 20
         Second, the FTCA “discretionary function exception” bars any FTCA claim

where the conduct of the government employee at issue is “based upon the

exercise or performance or failure to exercise or perform a discretionary function

or duty . . . whether or not the discretion involved be abused.” 25 This means that in

many cases, if the government employee is exercising “an element of judgment or

choice” in taking action, and that judgment “involves considerations of social,

economic, or political policy,” if this exception applies a claimant cannot recover

any damages. 26

         Third, FTCA claims can seek only money damages for the injury itself: no

injunctive or equitable relief is available. 27 Any recovery is limited to compensation

for the injury itself, and cannot include punitive damages.

         And, last, in most cases the FTCA allows only tort claims for negligence; i.e.,

claims that assert an injury was “caused by the negligent or wrongful act or

omission” of a government employee. 28 The only exception is that claims may be

brought against law enforcement officers for certain intentional torts, including



25   28 U.S.C. § 2680(a).
26   See Sabow v. United States, 93 F.3d 1445, 1451 (9th Cir. 1996) (citations omitted).
27See Id. Damages are available for “injury or loss of property, or personal injury or death”
caused by the negligence of a government employee or employees. Id.
2828 U.S.C. § 1346(b). For example, claims for most intentional torts, such as assault,
are not within the scope of the FTCA. See 28 U.S.C. § 2680(h); see also Sheridan v.
United States, 487 U.S. 392, 398 (1988).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 10 of 20
assault, battery, and false arrest, 29 so long as those intentional torts occur within

the scope of the defendant’s employment. 30 This is known as the law enforcement

proviso. 31

         Prior to initiating a lawsuit in federal court, however, an individual who seeks

to recover money damages from the government under the FTCA must first raise

their claims—i.e., “exhaust” their claims—with the appropriate federal agency. 32

To meet the exhaustion requirement, a claimant must first “present” the claim in a

timely manner to the “appropriate Federal agency,” 33 otherwise, any lawsuit

asserting those claims will be dismissed because “’[t]he requirement of an

administrative claim is jurisdictional.” 34 The federal district court lacks subject

matter jurisdiction over any FTCA claim that has not been exhausted. 35



29 28 U.S.C. § 2680(h). Specifically, claims against law enforcement officers may be
brought for “[a]ny claims arising out of assault, battery, false imprisonment, false arrest,
malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or
interference with contract rights.” Id.
30   See Millbrook v. United States, 569 U.S. 50, 54–55 (2013).
31   Id. at 52–53.
3228 U.S.C. § 2675(a). Stating, “an action shall not be instituted upon a claim against the
United States for money damages” unless the claimant has first exhausted administrative
remedies.
33   28 U.S.C. § 2675(a).
34Valadez-Lopez v. Chertoff, 656 F.3d 851, 855 (9th Cir. 2011) (quoting Brady v. United
States, 211 F.3d 499, 502 (9th Cir. 2000)). See 28 U.S.C. § 2401(b).
35
  FTCA claims that have not been exhausted must be dismissed, even if a plaintiff
exhausts his administrative remedies with the federal agency while the FTCA lawsuit is

3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 11 of 20
         Each federal agency has a procedure for presenting FTCA claims, and

claims must be presented with the agency in writing. 36 A claim is “deemed to have

been presented when a Federal agency receives from a claimant . . . an executed

Standard Form 95 or other written notification of an incident.” 37

         A tort claim must be presented to the appropriate Federal agency within two

years of the date the injury occurred. 38 If the federal agency denies the claim, or

takes no action within six months after receiving the claim, the claimant may then

file a lawsuit challenging that decision in federal court. 39 If the claimant receives a

denial, he must file a lawsuit within six months of the date the denial was mailed. 40




pending but substantial progress in the litigation has not occurred. See McNeil v. United
States, 508 U.S. 106, at 111–12 (1993). However, a plaintiff who prematurely files a
complaint in federal court may amend the complaint to add an FTCA claim and the United
States as a defendant after the administrative procedure is complete so long as the claim
was not raised in the initial complaint. See D.L. by & through Junio v. Vassilev, 858 F.3d
1242, 1245–46 (9th Cir. 2017); Valadez-Lopez v. Chertoff, 656 F.3d 851, 854–58 (9th Cir.
2011).
36   28 U.S.C. § 2401(b).
37   28 C.F.R. § 14.2(a).
38 28 U.S.C. § 2401(b); but see U.S. v. Kwai Fun Wong, 135 S.Ct. 1625, 1633 (2015)
(“Section 2401(b) is not a jurisdictional requirement. The time limits in the FTCA are just
time limits, nothing more. Even though they govern litigation against the Government, a
court can toll [suspend] them on equitable grounds.”).
39See 28 U.S.C. § 2675(a) (permitting liability “under circumstances where the United
States, if a private person, would be liable to the claimant in accordance with the law of
the place where the act or omission occurred.”).
40
 28 U.S.C. § 2401(b). See also Ruchert v. Williamson, No. 3:16-CV-00413-BLW, 2017
WL 3120267, at *2 (D. Idaho July 21, 2017) (“A court action cannot be instituted until the

3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 12 of 20
       The United States’ liability under the FTCA mirrors the liability that a private

person would have for the same conduct. To determine liability, the court will apply

the tort law of the state where the injury occurred. 41 Thus, in this case, the FTCA

allows recovery of damages under the laws of the state of Alaska. 42

       Mr. Hashemian alleges two tort claims against two federal employee

defendants. With respect to Claim 1, for physical assault by a law enforcement

officer, and Claim 2, for negligence, these claims are likely to be recoverable under

the Federal Tort Claims Act. Mr. Hashemian may decide to pursue an intentional

tort claim and a negligence claim through the FTCA administrative process

asserting these allegations by filing a complaint with the United States Marshals

Service.

       Importantly, the Prison Litigation Reform Act has altered the FTCA for

prisoners. No prisoner convicted of a felony “may bring a civil action against the

United States or an agency, officer, or employee of the Government, for mental or

emotional injury suffered while in custody without a prior showing of physical




agency has either: (1) made a final denial in writing, or (2) failed to act within six-months
after the administrative claim is filed.”).
41 See FDIC v. Meyer, 510 U.S. 471, 478 (“Indeed, we have consistently held that
§ 1346(b)’s reference to the ‘law of the place’ means law of the State—the source of
substantive liability under the FTCA.”)
42See Vacek, 447 F.3d at 1250 (quoting Smith v. United States, 507 U.S. 197, 201 (1993)
(emphasis omitted) (quoting 28 U.S.C. § 2675(a)).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 13 of 20
injury.” 43 This means that for Mr. Hashemian to recover for mental or emotional

distress he will also need to show and prove physical injury.


         II. Bivens claims after Ziglar v. Abbasi

         In 1971, in the groundbreaking case, Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), the Supreme Court of the United States

held that an individual had an implied right of action to sue federal actors for

violating federal constitutional rights. In Bivens, the Court approved Mr. Bivens’

right to sue federal agents for damages for a violation of his Fourth Amendment

rights, because he was improperly arrested without a warrant. 44 The Bivens case

reasoned that “where legal rights have been invaded, . . . federal courts may use

any available remedy to make good the wrong done.” 45 In subsequent years, the

Court further extended “Bivens claims” to allow for private causes of action for (1)

gender discrimination under the Fifth Amendment in Davis v. Passman, 46 and for

(2) a prisoner’s claims that inadequate medical care amounted to an Eighth

Amendment violation in Carlson v. Green. 47



43   28 U.S.C. § 1346(b)(2).
44   Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
45   Bivens, 403 U.S. at 396.
46   Davis v. Passman, 442 U.S. 288 (1979).
47   Carlson v. Green, 446 U.S. 14 (1980).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 14 of 20
         However after these cases, the Court began restricting the use of Bivens

claims. 48 Most notably in the recent case Ziglar v. Abbasi, the Supreme Court

heavily cautioned against the use of implied Bivens actions and declared it to be a

“’disfavored’” judicial activity. 49 The Supreme Court then rearticulated and firmly

entrenched a two-step test that courts must apply when confronted with possible

Bivens claims.

         First, courts must determine whether a litigant’s claim presents a “new

Bivens context.” 50 Effectively, this means that a Court must evaluate whether an

alleged claim is under the Fourth, Fifth, or Eighth Amendment contexts as

established in Bivens, Davis, and Carlson or alleges a new fact pattern or legal

theory, which would require an extension of the Bivens framework. In order to

evaluate whether a claim presents a “new Bivens context,” a court must evaluate

whether there are meaningful differences from the prior approved Bivens claims.

Such meaningful differences may include: “the rank of the officers involved; the

constitutional right at issue; the generality or specificity of the official action; the

extent of judicial guidance as to how an officer should respond to the problem or



48See Bush v. Lucas, 462 U.S. 367 (1983); FDIC v. Meyer, 510 U.S. 471 (1994);
Correctional Services Corporation v. Malesko, 534 U.S. 61 (2001); Wilkie v. Robbins, 551
U.S. 537 (2007); Minneci v. Pollard, 565 U.S. 118 (2011).
49   Ziglar v. Abbasi, 582 U.S. ___, 137 S. Ct. 1843 at 1856-57 (2017).
50   Abbasi, 137 S. Ct. at 1859-60.


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 15 of 20
emergency to be confronted; the statutory or other legal mandate under which the

officer was operating; the risk of disruptive intrusion by the judiciary into the

functioning of other branches; or the presence of potential special factors that

previous Bivens cases did not consider.” 51

           Second, if a “new Bivens context” is found, then a court must consider

whether special factors exist that would counsel hesitation of court intervention. 52

Put plainly, a court must look to the pre-existing legal schemes and evaluate if and

how Congress has, or has not, chosen to act regarding similar claims. Additionally,

a court must consider if there are any alternative remedies or pathways for a litigant

to seek relief.

           Here, Mr. Hashemian has alleged that while he was a pre-trial detainee a

U.S. Marshal violated his constitutional right to be free from unreasonable search

and seizure under the Fourth Amendment. Under liberal construction, the Court

acknowledges that Mr. Hashemian’s claim would be properly brought under the

Fifth Amendment as a violation of due process, because of his pre-trial detainee

status. The Court notes that in Ziglar v. Abbasi, the Supreme Court remanded a

similar claim and question as to whether Bivens should be extended to pre-trial




51   Id.
52   See Id. at 1859-69.


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 16 of 20
detainees who suffered physical abuse at the hands of detention staff. 53 Under this

prong of the test, it appears that Mr. Hashemian’s claim may facially meet the

standards for a “new Bivens context.”

         In regard to special factors counseling hesitation, the Court recognizes that

Mr. Hashemian has an alternative remedy available to him under the FTCA.

Specifically, Mr. Hashemian may be able to (1) seek administrative relief directly

from the U.S. Marshals Service; and in the event he does not receive relief and

has properly exhausted his claim administratively, he may (2) file those tort claims

directly with the District Court. Additionally, the Court notes that Congress passed

the Prison Litigation Reform Act and could have established a right of action for

such claims then but did not do so. 54 However while the Court recognizes the

existence of these factors, neither is dispositive upon screening.

         In the interest of justice, the Court declines to make a determination as to

whether Mr. Hashemian alleges a claim which requires the Court extend the

Bivens framework into a new context. As a pro se litigant, Mr. Hashemian should

be given the opportunity to properly exhaust his alternative remedies that as a

prisoner, he likely did not have access to understand, nor readily access from his

incarcerated position. Accordingly, the Court dismisses Mr. Hashemian’s action so


53   Id. at 1869.
54   See 42 U.S.C. § 1997(e) (codifying the “Prison Litigation Reform Act”).


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 17 of 20
that he may exhaust his administrative remedies with the U.S Marshals Service as

required by the FTCA.

       III. Conclusion

       For the reasons described above, Mr. Hashemian’s action is DISMISSED

WITHOUT PREJUDICE. The Court is sending a form which may assist

Mr. Hashemian in initiating the FTCA administrative process to exhaust each of

his FTCA claims against Unknown Marshal #1 and Unknown Marshal #2, but this

Court encourages Mr. Hashemian to contact the U.S. Marshals Service in order to

obtain the most up to date information about how to file an administrative tort

claim. 55

       Should Mr. Hashemian not receive relief directly from the U.S. Marshals

Service, then Mr. Hashemian may refile his complaint with the District Court for the

District of Alaska with three possible claims: (1) a claim under the FTCA against

U.S. Marshal #1 for the torts of assault and/or battery, (2) a claim under the FTCA

against U.S. Marshal #2 for the tort of negligence, and (3) a claim alleging a




55
  Because Mr. Hashemian alleges two claims against employees of the U.S. Marshals
Service, he must initiate the FTCA administrative process with the U.S. Marshals Service.
According to their website a claimant may “present” a claim by following the instructions
and mailing Standard Form (SF) 95, Claim For Damage, Injury, or Death to “U.S.
Marshals Service, Office of General Counsel, Attn: OGC Torts Team
(USMSTORTClaims@usdoj.gov) Building CG-3, 15th Floor, Washington, D.C. 20530-
0001”. Instructions and information can be found at www.usmarshals.gov.


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 18 of 20
constitutional violation of his Fifth Amendment right to due process by a federal

actor, Unknown U.S. Marshal #1, under Bivens.

     IT IS THEREFORE ORDERED:

1. The action is DISMISSED WITHOUT PREJUDICE for lack of subject matter

     jurisdiction.

2. The Court recommends Mr. Hashemian exhaust his administrative remedies

     with the U.S. Marshals Service in accordance with the Federal Tort Claims Act.

     Mr. Hashemian should follow the guidance provided with this order and any

     instructions provided by Standard Form (SF) 95, Claim for Damage, Injury, or

     Death, or any other proper claim form as provided by the U.S. Marshals Service.

     The Court encourages Mr. Hashemian to contact the U.S. Marshals Service in

     order to obtain the most up to date information about how to file an

     administrative tort claim. 56

3. If Mr. Hashemian does not receive relief from the administrative process, the

     Court invites him to refile his allegations within the appropriate timelines as




56
  Because Mr. Hashemian alleges two claims against employees of the U.S. Marshals
Service, he must initiate the FTCA administrative process with the U.S. Marshals Service.
According to their website a claimant may “present” a claim by following the instructions
and mailing Standard Form (SF) 95, Claim For Damage, Injury, or Death to “U.S.
Marshals Service, Office of General Counsel, Attn: OGC Torts Team
(USMSTORTClaims@usdoj.gov) Building CG-3, 15th Floor, Washington, D.C. 20530-
0001”. Instructions and information can be found at www.usmarshals.gov.


3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 19 of 20
   established above. Mr. Hashemian is instructed to do so using the PS01

   Prisoner Civil Rights Form that is provided with this Order.

4. The Clerk of Court is directed to send Mr. Hashemian the following forms with

   this Order: (1) Instructions for Submitting an Administrative Tort Claim with the

   United States Marshals Service; (2) Standard Form (SF) 95, Claim for Damage,

   Injury, or Death; and (3) PS01 Prisoner Civil Rights Form with an amended

   heading simply stating “Prisoner’s Complaint.”

DATED at Anchorage, Alaska this 11th day of December, 2019.

                                                        /s/ Timothy M. Burgess
                                                        TIMOTHY M. BURGESS
                                                        United States District Judge




3:18-cv-286-TMB, Hashemian v. United States Marshals, et al.
Screening Order
Page 20 of 20
